DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 10/, said application claims a priority filing date of 11/11/2020.  Claims 1-13 are pending. Claims 1 and 13 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in 2nd paragraph of Page 2, "… converts a typing based menu selection function a mouse click based menu selection function" appears to be "… converts a typing based menu selection function to a mouse click based menu selection function".  
Appropriate correction is required.
The use of the term Bluetooth in the 3rd paragraph of Page 14 and the 2nd paragraph of Page 36; Wi-Fi in the 2nd and 3rd paragraphs of Page 36, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2, 4-10, and 12-13 are objected to because of the following informalities:  
in Claim 2, lines 1-3, "wherein the recognizing of one or more reference variables into which one or more objects are input among one or more variables related to the first screen includes …" appears to be "wherein the recognizing of the one or more reference variables into which the one or more objects are input among the one or more variables related to the first screen includes …"; 
in Claim 4, lines 3-4, "recognizing a first program executed when the first object is input into the first reference variable related to the first screen" appears to be "recognizing a first program executed when a first object is input into a first reference variable related to the first screen";
in Claim 5, lines 4-6, "when each of two or more objects is input into the first reference variable related to the first screen, recognizing whether each input object is switched to each of two or more screens corresponding to two or more objects, respectively " appears to be "when each of two or more objects is input into a first reference variable related to the first screen, recognizing whether each input object is switched to each of two or more screens corresponding to the two or more objects, respectively ";
in Claim 5, lines 7-10, "when each of two or more objects is input into the first reference variable, if it is recognized that each input object is switched to each of two or more screens corresponding to two or more objects, respectively, recognizing the first reference variable as the common reference variable" appears to be "when each of the two or more objects is input into the first reference variable and it is recognized that the each input object is switched to each of the two or more screens corresponding to the two or more objects, respectively, recognizing the first reference variable as the common reference variable";
in Claims 6-7 and 9, lines 1-3, "wherein the generating of the menu model by using at least one menu selection variable included in the common reference variable includes …" appears to be "wherein the generating of the menu model by using the at least one menu selection variable included in the common reference variable includes …";
in Claim 6, lines 4-7, "when each of a predetermined number or more objects is input into the first reference variable recognized as the common reference variable, recognizing whether each input object is switched to each of a predetermined number or more screens corresponding to a predetermined number or more objects, respectively" appears to be "when each of a predetermined number or more objects is input into a first reference variable recognized as the common reference variable, recognizing whether each input object is switched to each of a predetermined number or more screens corresponding to the predetermined number or more objects, respectively";
in Claim 6, lines 8-12, "when each of the predetermined number or more objects is input into the first reference variable, if it is recognized that each input object is switched to each of the predetermined number or more screens corresponding to the predetermined number or more objects, respectively, determining the first reference variable …" appears to be "when each of the predetermined number or more objects is input into the first reference variable and it is recognized that the each input object is switched to each of the predetermined number or more screens corresponding to the predetermined number or more objects, respectively, determining the first reference variable …";
in Claim 7, lines 7-9, "generating the menu model by mapping at least one menu selection variable and at least one object, and information on the at least one final screen or information on the at least one final program" appears to be "generating the menu model by mapping the at least one menu selection variable and the at least one object, and information on the at least one final screen or information on the at least one final program" (see also 112(b) rejection);
in Claim 8, lines 6-7, "determining a first word having a largest similarity value for a first object among one or more objects as a menu description word of the first object" appears to be "determining a first word having a largest similarity value for a first object among the one or more objects as a menu description word of the first object ";
in Claim 9, lines 8-9, "… generating the menu model by using the menu selection variable and …" appears to be "… generating the menu model by using the at least one menu selection variable and …";
in Claims 10 and 12, lines 2-3, "… the generating of the menu model by using the menu selection variable and …" appears to be "… the generating of the menu model by using the at least one menu selection variable and …";
in Claim 13, line 3, "… perform the following steps" appears to be "… perform following steps".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "determining the first reference variable as the menu selection variable" in lines 1, which rendering the claim indefinite because ".
Claims 7 and 9 recite the limitation "when the at least one object is input into the at least one menu selection variable ..." in lines 4-6, which rendering these claims indefinite because ".
Claim 8 and 10-12 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 11 recites the limitation "at least one of the information on at least one switched final screen or the information on at least one executed final program" in lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the information on an operation of transmitting the at least one object to the server" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "when the subsequent operation related to the at least one object does not correspond to the at least one object, generating the menu model by mapping the at least one menu selection variable, the at least one object, and the information on an operation of transmitting the at least one object to the server" in lines 5-8, which rendering the claim indefinite because there are no further explanation in the specification except using the similar claim language in the 2nd Paragraph of Page 25 to set boundary of the claim.  Also, it is unclear two instances of "at least one object" are the same or not; if they are the same, they should be corresponding to each other; unless they are not the same instances.  Further, it is unclear that whether "an operation" and "the subsequent operation" are the same or different.  Clarification is required.
Claim 13 recites the limitation "recognizing at least one reference variable into which at least one object is input among one or more variables related to a first screen; generating call relationship information of each of the one or more reference variables; recognizing a common reference variable which is commonly referenced among the one or more reference variables by using the call relationship information" in lines 5-10, which rendering the claim indefinite because it is unclear whether ".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to "computer program" which can be reasonably interpreted as "software per se" and is not a "process", a "machine", a "manufacture" or a "composition of matter" as defined in 35 U.S.C § 101.  Also, "computer readable storage medium" is claimed and the specification in the last paragraph of Page 31 and the first paragraph of Page 32 fails to limit the clamed medium so as to preclude non-transitory media such as signals and/or carrier waves.  Therefore, claims are being held as including non-statutory forms of medium.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2003/0193521 A1, published on 10/16/2013), hereinafter Chen in view of Molina-Moreno et al. (US 2008/0275910 A1, published on 11/06/2008), hereinafter Molina-Moreno.

Independent Claims 1 and 13

Chen discloses a method for generating a menu model of a character user interface (Chen, ¶¶ [0009] and [0028]: systematically perform rule based refacing of legacy application display screens without requiring the individual and manual redrawing of each display screen; a finite set of GUI transformation rules can be configured to process all GUI screen displays of the legacy application so that application developers can define GUI customization patterns and settings merely by selecting predefined GUI refacing rules; FIG. 1; ¶ [0032]: the exemplary legacy application 100 can include a textual list of menu items 110 in addition to a listing of function keys 120; ¶ [0012]: origin content extracted through a screen display menu pattern can be transformed into one of a drop down list, hyper link list, or option list GUI element by generating the template necessary to undertake the transformations), the method comprising: 
recognizing one or more reference variables into which one or more objects are input among one or more variables related to a first screen (Chen, FIG. 8; ¶ [0045]-[0046]: the content handler 835 can recognize content types specified by the content plugs 870; each content plug 870 specifies a particular type of content which might be encountered in the display screens of a legacy application in the host server 865) (Chen, ABSTRACT; ¶¶ [0029], and [0011]: a rapid GUI refacing system can include one or more display grids, each display grid mapping sections in a legacy application with selected GUI elements in a refaced GUI by grouping the display screens into families of display screens having similar patterns; i.e., one or more display grids/regions after grouping in a legacy application are recognized as one or more variables related to a first screen) (Chen, FIGS. 1 and 3-4; ¶¶ [0034]-[0035]: the refaced GUI can include a static text display region 330/430 in which static text portions (i.e., one or more variables related to a first screen) of the exemplary legacy application 100 can be displayed; the menu items 110 of FIG. 1 (i.e., one or more reference variables) can be transformed into a set of activatable hyperlinks 320 or a drop down list 420; also, the function keys 120 of FIG. 1 (i.e., one or more reference variables) can be transformed into a button bar 340/440); 
generating call relationship information of each of the one or more reference variables (Chen, FIG. 6; ¶ [0037]: producing a template for use in rapidly refacing the GUI of a legacy application, which includes mapping relationships for sections of a grid between the content of the legacy application and the target content of the content browser) (Chen, ¶¶ [0011]-[0012] and [0017]: the map can associate the original display content in the region with a new display GUI element to transform at the location of the rectangular) (Chen, ¶ [0047]: the mapping relationships embedded in the template trigger the execution of transformation intelligence represented both in the extraction methods 855 and GUI element classes 860) (Chen, ¶¶ [0014]-[0015] and [0046]-[0049]: provided to transform the original screen display contents of the legacy application to new GUI display styles according to selected ones of the generated templates; convert input fields from the transformed new GUI display style to the original format understood by the legacy application; intercepting display screen contents intended for display in the target visual display; characterizing the intercepted display screen contents according to identifiable regions of the intercepted display screen contents, and, matching the characterization to a specified display area in a specific one of the GUI transformation templates); 
recognizing a common reference variable which is commonly referenced among the one or more reference variables (Chen, ¶ [0016]: identifying a tag definition for each display element in the display screen, each the tag definition mapping the display element to a GUI element for use in the target visual display; ¶ [0029]: grouping the display screens into families of display screens having similar patterns; Appendix C; ¶¶ [0044]-[0045]: examples of provided extraction patterns for legacy application content can include "GreenScreen", "CommandLine",  "FunctionKey", "Field", "Text", "SelectionList", "Menu", "FieldTable", "VisualTable", and "Paragraph"; 720 in FIG. 7; ¶ [0040]: attributes for each GUI element in the selected display layout can be selected, e.g., a drop-down list box can be selected as the particular GUI element used to display the body of the legacy application display screen; a button bar can be selected as the transformative GUI element for the bank of function keys in the legacy application display screen) (Chen, FIGS. 1 and 3-4; ¶¶ [0034]-[0035]: the menu items 110 of FIG. 1 (i.e., common reference variable) can be transformed into a set of activatable hyperlinks 320 or a drop down list 420; also, the function keys 120 of FIG. 1 (i.e., common reference variable) can be transformed into a button bar 340/440); and 
generating a menu model by using at least one menu selection variable included in the common reference variable (Chen, ¶ [0016]: generating the GUI transformation templates according to regions of the legacy application display screen, corresponding display elements and associated GUI elements, each specified through the template generation interface; ¶ [0017]: a GUI transformation template generator configured to generate GUI transformation templates from individual combinations of individual ones of the display grids and individual ones of the smart masters; FIGS. 6-7; ¶¶ [0037]-[0040]:  a template generation interface can be provided to produce the template 630, in which a region of the legacy application display screen can be specified in order to locate the pertinent origin content, and include a target GUI element selection such as a drop-down box (pull-down list), a button bar, a static text field, a text input field, a set of radio buttons, a set of hyperlinks, etc., as well as the dimensioning of the layout region and the type of legacy application component specified in the region of the legacy application display screen; e.g., a drop-down list box can be selected as the particular GUI element used to display the body of the legacy application display screen; a button bar can be selected as the transformative GUI element for the bank of function keys in the legacy application display screen) (Chen, FIGS. 1 and 3-4; ¶¶ [0034]-[0035]: the menu items 110 of FIG. 1 (i.e., common reference variable) can be transformed into a set of activatable hyperlinks 320 or a drop down list 420 (i.e., the menu selection variable); also, the function keys 120 of FIG. 1 (i.e., common reference variable) can be transformed into a button bar 340/440 (i.e., the menu selection variable)).
Chen further discloses a computer program stored in a computer readable storage medium, wherein the computer program includes commands which cause a processor of a computing device to perform the steps described above (Chen, Claim 11: a machine readable storage having stored thereon a computer program for causing the machine to perform rapid refacing of a legacy application).
Chen fails to explicitly discloses recognizing a common reference variable which is commonly referenced among the one or more reference variables by using the call relationship information.
Molina-Moreno teaches a system and a method for generating user interface (Molina-Moreno, ABSTRACT), wherein recognizing a common reference variable which is commonly referenced among the one or more reference variables by using the call relationship information (Molina-Moreno, ¶ [0080]: a Hierarchical Action Tree structure can be translated to an application menu, popup menus, buttons, choice lists, links web pages or any other form of capable user interfaces mechanism to allow a user to select next action in an application; i.e., by using Hierarchical Action Tree structure, various common reference variables in UI (e.g., application menu, popup menus, buttons, choice lists, links web pages or user interfaces mechanism to select next action similar to 110/320/420 in FIGS. 1 and 3-4 of Chen or 120/340/440 in FIGS. 1 and 3-4 of Chen) will be recognized and translated) (Molina-Moreno, FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103; i.e., 2101 showing the components of the Master/Detail IU is the common user interface for 2102 and 2103).
Chen and Molina-Moreno are analogous art because they are from the same field of endeavor, a system and a method for generating user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Molina-Moreno to Chen.  Motivation for doing so would improve the scalability.

Claim 2
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses wherein the recognizing of one or more reference variables into which one or more objects are input among one or more variables related to the first screen includes recognizing the one or more variables related to the first screen, and recognizing a variable changeable through user input among the one or more variables related to the first screen as the one or more reference variable (Chen, FIGS. 1 and 3-4; ¶¶ [0034]-[0035]: the refaced GUI can include a static text display region 330/430 in which static text portions (i.e., one or more variables related to a first screen) of the exemplary legacy application 100 can be displayed; the menu items 110 of FIG. 1 (i.e., one or more reference variables) can be transformed into a set of activatable hyperlinks 320 or a drop down list 420; also, the function keys 120 of FIG. 1 (i.e., one or more reference variables) can be transformed into a button bar 340/440; i.e., identifying which text interface element (i.e., variable) is changeable or non-changeable).  

Claim 3
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses wherein the generating of the call relationship information of each of the one or more reference variables includes recognizing a second screen switched when a first object is input into a first reference variable related to the first screen, and generating the call relationship information including a graph showing a call relationship of the first reference variable, the first object, and the second screen (Molina-Moreno, FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103; FIG. 23; ¶¶ [0262]-[0263]: templates are created from mappings 2301; a mapping establishes a correspondence between meta-model elements or building blocks and their implementation in a given high level computer language; a complete set of mappings has to be established in order to generate a user interface for a given language) (Chen, FIG. 6; ¶ [0037]: producing a template for use in rapidly refacing the GUI of a legacy application, which includes mapping relationships for sections of a grid between the content of the legacy application and the target content of the content browser; ¶¶ [0014]-[0015] and [0046]-[0049]: provided to transform the original screen display contents of the legacy application to new GUI display styles according to selected ones of the generated templates; convert input fields from the transformed new GUI display style to the original format understood by the legacy application; intercepting display screen contents intended for display in the target visual display; characterizing the intercepted display screen contents according to identifiable regions of the intercepted display screen contents, and, matching the characterization to a specified display area in a specific one of the GUI transformation templates).
Motivation for applying Molina-Moreno to Chen would improve the scalability and allow users to easily change the model relationship (Molina-Moreno, ¶ [0022]).

Claim 4
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses wherein the generating of the call relationship information of each of the one or more reference variables includes recognizing a first program executed when the first object is input into the first reference variable related to the first screen, and generating the call relationship information including a graph showing a call relationship of the first reference variable, the first object, and the first program (Molina-Moreno, FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103; FIG. 6; ¶ [0090]: the user can perform several actions 601: examine data 602, select a different object 603, select an action 606, select a navigation item or, close the scenario 610; allow the user the selection of a new object 604 so that the data in the scenario is updated to reflect the state of the newly selected objects 605; if an action item has been selected 606, a new scenario can be provided to deal with the action if needed or the action can be executed immediately 607; FIG. 23; ¶¶ [0262]-[0263]: templates are created from mappings 2301; a mapping establishes a correspondence between meta-model elements or building blocks and their implementation in a given high level computer language; a complete set of mappings has to be established in order to generate a user interface for a given language) (Chen, FIG. 6; ¶ [0037]: producing a template for use in rapidly refacing the GUI of a legacy application, which includes mapping relationships for sections of a grid between the content of the legacy application and the target content of the content browser; ¶¶ [0014]-[0015] and [0046]-[0049]: provided to transform the original screen display contents of the legacy application to new GUI display styles according to selected ones of the generated templates; convert input fields from the transformed new GUI display style to the original format understood by the legacy application; intercepting display screen contents intended for display in the target visual display; characterizing the intercepted display screen contents according to identifiable regions of the intercepted display screen contents, and, matching the characterization to a specified display area in a specific one of the GUI transformation templates).  
Motivation for applying Molina-Moreno to Chen would improve the scalability and allow users to easily change the model relationship (Molina-Moreno, ¶ [0022]).

Claim 5
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses wherein the recognizing of the common reference variable which is commonly referenced among the one or more reference variables by using the call relationship information includes when each of two or more objects is input into the first reference variable related to the first screen, recognizing whether each input object is switched to each of two or more screens corresponding to two or more objects, respectively, and when each of two or more objects is input into the first reference variable, if it is recognized that each input object is switched to each of two or more screens corresponding to two or more objects, respectively, recognizing the first reference variable as the common reference variable (Chen, ¶ [0016]: identifying a tag definition for each display element in the display screen, each the tag definition mapping the display element to a GUI element for use in the target visual display; ¶ [0029]: grouping the display screens into families of display screens having similar patterns; Appendix C; ¶¶ [0044]-[0045]: examples of provided extraction patterns for legacy application content can include "GreenScreen", "CommandLine",  "FunctionKey", "Field", "Text", "SelectionList", "Menu", "FieldTable", "VisualTable", and "Paragraph"; 720 in FIG. 7) (Molina-Moreno, ¶¶ [0021] and [0026]: patterns are the templates or building blocks from the meta-model that are used to define a user interface in a shorthand sort of way; the building blocks in the meta-model are patterns of user interfaces that have been identified as common user interface patterns; FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103; i.e., 2101 showing the components of the Master/Detail IU is the common user interface for 2102 and 2103).  
Motivation for applying Molina-Moreno to Chen would improve the scalability and enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]).

Claim 6
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses  wherein the generating of the menu model by using at least one menu selection variable included in the common reference variable includes when each of a predetermined number or more objects is input into the first reference variable recognized as the common reference variable, recognizing whether each input object is switched to each of a predetermined number or more screens corresponding to a predetermined number or more objects, respectively, and when each of the predetermined number or more objects is input into the first reference variable, if it is recognized that each input object is switched to each of the predetermined number or more screens corresponding to the predetermined number or more objects, respectively, determining the first reference variable as the menu selection variable (Chen, FIGS. 6-7; ¶¶ [0037]-[0040]:  a template generation interface can be provided to produce the template 630, in which a region of the legacy application display screen can be specified in order to locate the pertinent origin content, and include a target GUI element selection such as a drop-down box (pull-down list), a button bar, a static text field, a text input field, a set of radio buttons, a set of hyperlinks, etc., as well as the dimensioning of the layout region and the type of legacy application component specified in the region of the legacy application display screen; e.g., a drop-down list box can be selected as the particular GUI element used to display the body of the legacy application display screen; a button bar can be selected as the transformative GUI element for the bank of function keys in the legacy application display screen) (Chen, FIGS. 1 and 3-4; ¶¶ [0034]-[0035]: the menu items 110 of FIG. 1 (i.e., common reference variable) can be transformed into a set of activatable hyperlinks 320 or a drop down list 420 (i.e., the menu selection variable); also, the function keys 120 of FIG. 1 (i.e., common reference variable) can be transformed into a button bar 340/440 (i.e., the menu selection variable)) (Molina-Moreno, ¶¶ [0021]-[0022]: invoke the various primitives in the meta-model and add defining characteristics, attributes, values, and relationships to other objects in a model of the desired software program which fully specifies the user interface as part of the overall model of the program to be generated; dependencies or event-condition-action rules that control the dynamic behavior of the user interface; ¶ [0080]: a Hierarchical Action Tree structure can be translated to an application menu, popup menus, buttons, choice lists, links web pages or any other form of capable user interfaces mechanism to allow a user to select next action in an application; FIGS. 16 and 21; ¶¶ [0132] and [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103).
Motivation for applying Molina-Moreno to Chen would improve the scalability and enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]).

Claim 7
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses wherein the generating of the menu model by using at least one menu selection variable included in the common reference variable includes when the at least one object is input into the at least one menu selection variable, recognizing at least one switched final screen or at least one executed final program, and generating the menu model by mapping at least one menu selection variable and at least one object, and information on the at least one final screen or information on the at least one final program (Molina-Moreno, FIGS. 15-16; ¶¶ [0130]-[0132] and [0181]-[0186]: the compulsory fields needed for the specification of an Instance/Population IU are a Display Set 1504 and a name for the defined Instance/Population IU; Actions 1505 and Navigation 1506 are optional; a Master/Detail IU contains two components: a master and one or more detail; in the Master component 1601, only Instance 1500 and Population 1501 IUs can be used; however, a detail can contain pointers to an Instance IU 1500, a Population 1501 IUs as well as another Master/Detail IU 1600 (recursively).; i.e., a Instance/Population IU without Actions 1505 and Navigation 1506 in a Master/Detail IU is the final user interface screen; FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103; i.e., 2102 or 2103 may be a final user interface screen) (Molina-Moreno, ¶¶ [0021]-[0022]: invoke the various primitives in the meta-model and add defining characteristics, attributes, values, and relationships to other objects in a model of the desired software program which fully specifies the user interface as part of the overall model of the program to be generated; dependencies or event-condition-action rules that control the dynamic behavior of the user interface; the display set that defines the set of attributes of instances of a class that will be displayed in Population and Instance IU; data that defines actions that, when invoked in the final user interface code by the end user, vector the execution to other user interface code that was created by a target IU specified when the action elemental pattern was applied which causes a change in the displayed data; and navigation pattern data, which causes display in the final user interface of navigation buttons or links that can be invoked by the final user to cause vectoring of processing to code that was generated from a target IU that was specified when the navigation pattern was articulated in the modelling stage).  
Motivation for applying Molina-Moreno to Chen would improve the scalability, enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]), and allow users to easily change the model (Molina-Moreno, ¶ [0022]).

Claim 8
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 7 and further discloses recognizing at least one word on a screen related to the at least one menu selection variable; recognizing a similarity value between the at least one word and the at least one object; determining a first word having a largest similarity value for a first object among one or more objects as a menu description word of the first object; and mapping the first object and the menu description word when generating the menu model (Chen, ¶ [0008]: both the GUI element coordinates and GUI description are included as attributes in a template; FIG. 7; ¶¶ [0039]-[0040]: in block 710 of the template generation process shown in FIG. 7, a smart master and layout grid can be selected in order to configure the desired transformation effect for a family of legacy application content that fit the specified description) (Chen, FIGS. 1 and 3-4; ¶¶ [0034]-[0035]: the menu items 110 of FIG. 1 can be transformed into a set of activatable hyperlinks 320 or a drop down list 420 (i.e., the menu selection variable); also, the function keys 120 of FIG. 1 can be transformed into a button bar 340/440 (i.e., the menu selection variable), wherein each hyperlink 320 in FIG. 3 or each item in the drop down list 420 in FIG. 4 contains the same word description as the corresponding menu item 110 of FIG. 1; i.e., mapping between each hyperlink 320 in FIG. 3 or each item in the drop down list 420 in FIG. 4 and the corresponding menu item 110 of FIG. 1 has a largest similarity value on word description).  

Claim 9
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 1 and further discloses wherein the generating of the menu model by using at least one menu selection variable included in the common reference variable includes when the at least one object is input into the at least one menu selection variable, recognizing whether a subsequent operation related to the at least one object is determined by a server, and when the subsequent operation related to the at least one object is determined by the server, generating the menu model by using the menu selection variable and information on the subsequent operation related to the at least one object (Molina-Moreno, FIGS. 15-16; ¶¶ [0130]-[0132] and [0181]-[0186]: the compulsory fields needed for the specification of an Instance/Population IU are a Display Set 1504 and a name for the defined Instance/Population IU; Actions 1505 and Navigation 1506 are optional; a Master/Detail IU contains two components: a master and one or more detail; in the Master component 1601, only Instance 1500 and Population 1501 IUs can be used; however, a detail can contain pointers to an Instance IU 1500, a Population 1501 IUs as well as another Master/Detail IU 1600 (recursively); FIG. 9; ¶ [0090]: allow the user to select an object 603 for navigating to a new scenario 604; when an action item has been selected 606, a new action scenario can be provided or the action can be executed immediately 607; i.e., subsequent operation is indicated in call relationship between Master/Detail IU 1600 and another recursive Master/Detail IU or Instance 1500 and Population 1501 IUs with Actions 1505 and Navigation 1506; FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103) (Molina-Moreno, ¶¶ [0021]-[0022]: dependencies or event-condition-action rules that control the dynamic behavior of the user interface; data that defines actions that, when invoked in the final user interface code by the end user, vector the execution to other user interface code that was created by a target IU specified when the action elemental pattern was applied which causes a change in the displayed data; and navigation pattern data, which causes display in the final user interface of navigation buttons or links that can be invoked by the final user to cause vectoring of processing to code that was generated from a target IU that was specified when the navigation pattern was articulated in the modelling stage) (Chen, 510 in FIG. 5; FIG. 7; 865 in FIG. 8; ¶ [0041]: as display screens produced by the host server 510 are matched to the produced template 740, the output transformations specified by the transformations can be applied to the matching display screens in order to produce a refaced GUI 750 as shown in FIG. 7; ¶¶ [0015] and [0046]-[0049]: intercepting data submitted through the refaced GUI intended for processing in the legacy application; transforming the intercepted data into a native format which can be processed in the legacy application; intercepting display screen contents intended for display in the target visual display; characterizing the intercepted display screen contents according to identifiable regions of the intercepted display screen contents, and, matching the characterization to a specified display area in a specific one of the GUI transformation templates).  
Motivation for applying Molina-Moreno to Chen would improve the scalability, enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]), and allow users to easily change the model (Molina-Moreno, ¶ [0022]).

Claim 10
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 9 and further discloses wherein when the subsequent operation related to the at least one object is determined by the server, the generating of the menu model by using the menu selection variable and the information on the subsequent operation related to the at least one object includes when the subsequent operation related to the at least one object corresponds to the at least one object, generating the menu model by mapping the at least one menu selection variable, the at least one object, and the information on the subsequent operation corresponding to the at least one object (Molina-Moreno, FIGS. 15-16; ¶¶ [0130]-[0132] and [0181]-[0186]: the compulsory fields needed for the specification of an Instance/Population IU are a Display Set 1504 and a name for the defined Instance/Population IU; Actions 1505 and Navigation 1506 are optional; a Master/Detail IU contains two components: a master and one or more detail; in the Master component 1601, only Instance 1500 and Population 1501 IUs can be used; however, a detail can contain pointers to an Instance IU 1500, a Population 1501 IUs as well as another Master/Detail IU 1600 (recursively); FIG. 9; ¶ [0090]: allow the user to select an object 603 for navigating to a new scenario 604; when an action item has been selected 606, a new action scenario can be provided or the action can be executed immediately 607; i.e., subsequent operation is indicated in call relationship between Master/Detail IU 1600 and another recursive Master/Detail IU or between Instance 1500 and Population 1501 IUs with Actions 1505 and Navigation 1506; FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103) (Molina-Moreno, ¶¶ [0021]-[0022]: dependencies or event-condition-action rules that control the dynamic behavior of the user interface; data that defines actions that, when invoked in the final user interface code by the end user, vector the execution to other user interface code that was created by a target IU specified when the action elemental pattern was applied which causes a change in the displayed data; and navigation pattern data, which causes display in the final user interface of navigation buttons or links that can be invoked by the final user to cause vectoring of processing to code that was generated from a target IU that was specified when the navigation pattern was articulated in the modelling stage) (Chen, 510 in FIG. 5; FIG. 7; 865 in FIG. 8; ¶ [0041]: as display screens produced by the host server 510 are matched to the produced template 740, the output transformations specified by the transformations can be applied to the matching display screens in order to produce a refaced GUI 750 as shown in FIG. 7; ¶¶ [0015] and [0046]-[0049]: intercepting data submitted through the refaced GUI intended for processing in the legacy application; transforming the intercepted data into a native format which can be processed in the legacy application; intercepting display screen contents intended for display in the target visual display; characterizing the intercepted display screen contents according to identifiable regions of the intercepted display screen contents, and, matching the characterization to a specified display area in a specific one of the GUI transformation templates).
Motivation for applying Molina-Moreno to Chen would improve the scalability, enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]), and allow users to easily change the model (Molina-Moreno, ¶ [0022]).

Claim 11
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 10 and further discloses wherein the information on the subsequent operation corresponding to the at least one object includes when the at least one object is input into the at least one menu selection variable, at least one of the information on at least one switched final screen or the information on at least one executed final program (Molina-Moreno, FIGS. 15-16; ¶¶ [0130]-[0132] and [0181]-[0186]: the compulsory fields needed for the specification of an Instance/Population IU are a Display Set 1504 and a name for the defined Instance/Population IU; Actions 1505 and Navigation 1506 are optional; a Master/Detail IU contains two components: a master and one or more detail; in the Master component 1601, only Instance 1500 and Population 1501 IUs can be used; however, a detail can contain pointers to an Instance IU 1500, a Population 1501 IUs as well as another Master/Detail IU 1600 (recursively); i.e., a Instance/Population IU without Actions 1505 and Navigation 1506 in a Master/Detail IU is the final user interface screen; FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103; i.e., 2102 or 2103 may be final user interface screen) (Molina-Moreno, ¶¶ [0021]-[0022]: dependencies or event-condition-action rules that control the dynamic behavior of the user interface; the display set that defines the set of attributes of instances of a class that will be displayed in Population and Instance IU; data that defines actions that, when invoked in the final user interface code by the end user, vector the execution to other user interface code that was created by a target IU specified when the action elemental pattern was applied which causes a change in the displayed data; and navigation pattern data, which causes display in the final user interface of navigation buttons or links that can be invoked by the final user to cause vectoring of processing to code that was generated from a target IU that was specified when the navigation pattern was articulated in the modelling stage).  
Motivation for applying Molina-Moreno to Chen would improve the scalability, enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]), and allow users to easily change the model (Molina-Moreno, ¶ [0022]).

Claim 12
Chen in view of Molina-Moreno discloses all the elements as stated in Claim 9 and further discloses wherein when the subsequent operation related to the at least one object is determined by the server, the generating of the menu model by using the menu selection variable and the information on the subsequent operation related to the at least one object includes when the subsequent operation related to the at least one object does not correspond to the at least one object, generating the menu model by mapping the at least one menu selection variable, the at least one object, and the information on an operation of transmitting the at least one object to the server (See also 112(b) rejection) (Molina-Moreno, FIGS. 15-16; ¶¶ [0130]-[0132] and [0181]-[0186]: the compulsory fields needed for the specification of an Instance/Population IU are a Display Set 1504 and a name for the defined Instance/Population IU; Actions 1505 and Navigation 1506 are optional; a Master/Detail IU contains two components: a master and one or more detail; in the Master component 1601, only Instance 1500 and Population 1501 IUs can be used; however, a detail can contain pointers to an Instance IU 1500, a Population 1501 IUs as well as another Master/Detail IU 1600 (recursively); FIG. 9; ¶ [0090]: allow the user to select an object 603 for navigating to a new scenario 604; when an action item has been selected 606, a new action scenario can be provided or the action can be executed immediately 607; i.e., subsequent operations are indicated in call relationship between Master/Detail IU 1600 and any sub-level of recursive Master/Detail IU or between Master/Detail IU 1600 and Actions 1505 and Navigation 1506 included in Instance 1500 or Population 1501 IUs; FIG. 21; ¶ [0227]: when the user needs to inspect IU, he can double click over the box and a second diagram will appear 2101 showing the components of the Master/Detail IU; once again, clicking with the mouse over a box, the corresponding level three diagram will appear 2102 or 2103) (Molina-Moreno, ¶¶ [0021]-[0022]: dependencies or event-condition-action rules that control the dynamic behavior of the user interface; data that defines actions that, when invoked in the final user interface code by the end user, vector the execution to other user interface code that was created by a target IU specified when the action elemental pattern was applied which causes a change in the displayed data; and navigation pattern data, which causes display in the final user interface of navigation buttons or links that can be invoked by the final user to cause vectoring of processing to code that was generated from a target IU that was specified when the navigation pattern was articulated in the modelling stage) (Chen, 510 in FIG. 5; FIG. 7; 865 in FIG. 8; ¶ [0041]: as display screens produced by the host server 510 are matched to the produced template 740, the output transformations specified by the transformations can be applied to the matching display screens in order to produce a refaced GUI 750 as shown in FIG. 7; ¶¶ [0015] and [0046]-[0049]: intercepting data submitted through the refaced GUI intended for processing in the legacy application; transforming the intercepted data into a native format which can be processed in the legacy application; intercepting display screen contents intended for display in the target visual display; characterizing the intercepted display screen contents according to identifiable regions of the intercepted display screen contents, and, matching the characterization to a specified display area in a specific one of the GUI transformation templates).
Motivation for applying Molina-Moreno to Chen would improve the scalability, enable to generate a single model to eliminate synchronization problem between functional and user interfaces requirement (Molina-Moreno, ¶ [0020]), and allow users to easily change the model (Molina-Moreno, ¶ [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (US 2005/0125735 A1, published on 06/09/2005) discloses a system and a method for recognizing a character based user interface having several host component types and transforming the character based user interface to a web enabled user interface (Cohen, ABSTRACT; FIGS. 2-3; ¶¶ [0022] and [0024]-[0025]);
Jann et al. (US 2019/0391825 A1, filed on 06/22/2018) discloses a system and a method for generating the reformatted user interface to replace the legacy application while maintaining functionality of the plurality of functions within the single point of entry environment (Jann, FIG. 14; ¶¶ [0006] and [0240]-[0250]);
Kumar et al. (US 2019/0250891 A1, filed on 06/01/2018) discloses techniques for automating GUI development from a GUI screen image that includes text information, wherein the GUI screen image is analyzed to extract text information and to identify the UI components included in the GUI screen; one or more text regions in the GUI screen image are detected and are replaced with placeholders; GUI model is generated for the GUI based upon locations of the one or more text regions; and the generated model can then be used to generate one or more implementations of the GUI, possibly for various platforms in different programming languages (Kumar, ABSTRACT; FIG. 6; ¶¶ [0133]-[0145]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175